Citation Nr: 1502898	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-32 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for a right clavicle/shoulder disability, rated as 20 percent disabling prior to June 23, 2011 and 30 percent disabling thereafter.  

2.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia and degenerative joint disease. 

3.  Entitlement to an initial rating in excess of 10 percent for right knee subluxation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

A claim for entitlement to service connection for posttraumatic stress disorder (PTSD) was previously before the Board and remanded in February 2013.  Service connection for PTSD was granted in a May 2013 rating decision with an initial 70 percent evaluation assigned effective January 22, 2009.  The award of service connection for PTSD constitutes a complete grant of the benefits sought on appeal and the claim for entitlement to service connection for PTSD is no longer before the Board.  

The December 2011 rating decision on appeal denied entitlement to a rating in excess of 10 percent for right knee chondromalacia and degenerative joint disease.  In a September 2013 rating decision, service connection was granted for right knee subluxation with an initial 10 percent evaluation assigned effective June 23, 2011.  The applicable rating criteria allow for the assignment separate ratings for knee arthritis and subluxation.  The propriety of the initial 10 percent evaluation for right knee subluxation is therefore considered part of the Veteran's original claim for an increased rating for his right knee condition and is part of the current appeal before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2012 substantive appeal, the Veteran requested a hearing before the Board by live videoconference at the RO.  The requested hearing was scheduled for January 23, 2014 and the Veteran and his representative were notified of the hearing in a December 2013 letter.  On January 22, 2014, the Veteran informed his representative that he was not able to attend the hearing as his wife was undergoing surgery the next day.  The representative requested that the Board reschedule the Veteran's videoconference hearing.  The Board finds that the Veteran has demonstrated good cause for the need to reschedule the videoconference hearing  under the provisions of 38 C.F.R. § 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before a Veterans Law Judge at the RO regarding the claims for entitlement to increased ratings for right clavicle/shoulder and right knee disabilities.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




